DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, US 2014/0094035 in view of Mallick, US 2014/0045342.
Regarding Claim 1, Ji teaches a method of filling a recess on a surface of a substrate, the method comprising the steps of: providing a substrate in a reaction space of a reactor, the substrate comprising a surface comprising a recess; forming a first carbon layer within the recess, etching a portion of the first carbon layer within the recess; and forming a second carbon layer within the recess with references to Figs. 1 – 3 in paragraphs 5 – 9 and 38 – 50. 
Ji fails to teach wherein the first carbon layer is initially flowable.
Mallick teaches a similar method for filling a recess wherein he uses similar deposition parameters with similar precursor which produces a flowable carbon layer within a recess in paragraphs 7 – 9 for the benefit of seamlessly filling the high aspect ratio gaps in paragraph 6.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Ji and form the carbon layer wherein the first carbon layer is initially flowable for the benefit of seamlessly filling the high aspect ratio gaps as taught by Mallick in paragraph 6.
Regarding Claims 2 – 5, Ji in view of Mallick teaches these limitations as described in rejecting Claim 1 (see Ji’s Fig. 1 wherein x = 2 for forming a third carbon layer overlying the second carbon layer and the steps of forming the second carbon layer and etching the portion of the second carbon layer).
	Regarding Claim 6, Ji teaches wherein the first carbon layer fills the recess to at least a top surface of the substrate with reference to Fig. 2.
Regarding Claims 7 – 9, wherein the step of etching a portion of the first carbon layer comprises etching the first carbon layer until a surface of the first carbon layer within the recess is below the top surface, wherein the second carbon layer fills the recess to at least a top surface of the substrate and wherein the step of etching a portion of the second carbon layer comprises etching the second carbon layer until a surface of the second carbon layer within the recess is below the top surface with references to Figs. 1 and 2.
Regarding Claims 10 – 12, Ji teaches wherein the first, second and third carbon layers are formed using one or more of plasma-enhanced chemical vapor deposition, plasma-enhanced atomic layer deposition, and a hybrid chemical vapor deposition and atomic layer deposition process in paragraphs 31 – 37. 
Regarding Claim 13, Ji teaches wherein one or more of plasma-enhanced chemical vapor deposition, plasma-enhanced atomic layer deposition, and a hybrid chemical vapor deposition and atomic layer deposition process comprise providing argon or helium dilution gas for igniting and sustaining the plasma in paragraph 39.
Regarding Claim 14, Ji teaches wherein one or more of the steps of forming the first carbon layer, forming the second carbon layer, and forming the third carbon layer comprise providing a precursor represented by the formula CXHyNZ, where x is a natural number greater than or equal to 2, y is a natural number, and z is zero or a natural number in paragraph 30.
Regarding Claim 15, Mallick teaches wherein one or more of the steps of forming the first carbon layer, forming the second carbon layer, and forming the third carbon layer comprise providing a precursor comprising a chain or cyclic molecule having two or more carbon atoms and one or more hydrogen atoms in paragraphs 18 and 19.
Regarding Claim 16, Mallick teaches wherein a temperature within the reaction space during one or more of the steps of forming the first carbon layer, forming the second carbon layer, and forming the third carbon layer is less than 100 *C in paragraph 30.
Regarding Claims 17 – 20, Ji teaches wherein one or more of the steps of forming the first carbon layer, forming the second carbon layer, and forming the third carbon layer comprise a treatment step, wherein the treatment step comprises a plasma treatment step, wherein the plasma treatment step comprises exposing one or more of the first carbon layer, the second carbon layer, and the third carbon layer to species formed using one or more of a direct plasma and a remote plasma and wherein the species are formed from one or more of argon, helium, nitrogen, and hydrogen in paragraphs 46 and 66 – 69.  
Regarding Claim 21, Ji teaches wherein one or more of the steps of etching the portion of the first carbon layer and etching the portion of the second carbon layer comprise a plasma- enhanced etch process in paragraphs 42 – 46.
	Regarding Claim 22, Ji teaches wherein an etchant used during one or more of the steps of etching the portion of the first carbon layer and etching the portion of the second carbon layer 18comprises supplying one or more of oxygen, hydrogen, argon, helium, nitrogen to the reaction space in paragraph 46.  
	Regarding Claim 23, Ji teaches a structure formed with reference to Fig. 2.
This is a product by process claim.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.

	Regarding Claim 24, Ji teaches a system with reference to Fig. 5 in paragraphs 65 – 75.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 23, 2022